TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JULY 15, 2016



                                      NO. 03-16-00244-CV


                                  M. M. and L. E., Appellants

                                               v.

               Texas Department of Family and Protective Services, Appellee




         APPEAL FROM 274TH DISTRICT COURT OF COMAL COUNTY
           BEFORE JUSTICES PURYEAR, PEMBERTON, AND FIELD
    DISMISSED FOR WANT OF JURISDICTION -- OPINION BY JUSTICE FIELD


This is an appeal from the judgment signed by the trial court on April 7, 2016. Having reviewed

the record, it appears that the Court lacks jurisdiction over the appeal. Therefore, the Court

dismisses the appeal for want of jurisdiction. Because appellants are indigent and unable to pay

costs, no adjudication of costs is made.